


110 HR 2148 IH: To amend the Internal Revenue Code of 1986 to provide a

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2148
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. English of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  15-year recovery period for property used in the transmission or distribution
		  of electricity for sale.
	
	
		1.15-year recovery period for
			 property used in the transmission or distribution of electricity for
			 sale
			(a)In
			 generalSubparagraph (E) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 is amended by striking clause (vii), by redesignating
			 clause (viii) as clause (ix), and by inserting after clause (vi) the following
			 new clauses:
				
					(vii)any section 1245
				property (as defined in section 1245(a)(3))—
						(I)used in the transmission at 69 or more
				kilovolts of electricity for sale and the original use of which commences with
				the taxpayer after April 11, 2005, or
						(II)used in the
				transmission or distribution of electricity for sale and which is originally
				placed in service after the date of the enactment of this subclause,
						(viii)initial
				clearing and grading land improvements with respect to any electric utility
				transmission and distribution plant,
				and
					.
			(b)Conforming
			 amendments
				(1)Paragraph (3) of
			 section 168(e) of such Code is amended by striking subparagraph (F).
				(2)The table
			 contained in section 168(g)(3)(B) of such Code is amended by striking the items
			 relating to subparagraphs (E)(viii) and (F) and inserting the following new
			 items:
					
						
							
								
									(E)(viii)25
									
									(E)(ix)35
									
								
							
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
